       CASE 0:19-cr-00294-PJS-LIB Document 8 Filed 11/14/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                              rNDrcrMENr
                                                                         AkQ-NU?ss{       ua
                      Plaintiff,                       18   U.S.C. $ 2113(a)

       v.

ROBERT VAUGHN EVANS,
alVaTerry Lykens,
alUaTerry Lynn Kincaid,

                      Defendant.

      THE LTNITED STATES GRAND JURY CHARGES THAT:

                                        COUNT      1
                                     (Bank Robbery)

      On or about May 1, 2019, in the State and District of Minnesota, the defendant,

                              ROBERT VAUGHN EVANS,
                                  alWa Terry Lykens,
                               alWa Terry Lynn Kincaid,

did by force, violence, and intimidation, take from the person and presence of a victim

teller, United States cuffency beldnging to and in the care, custody, control, management,

and possession of the Gate City Bank, located in Moorhead, Minnesota, the deposits       of

which were then insured by the Federbl Depbsit Insurance Corpoiation, all in violation   of

Title 18, United States Code, Section 2ll3(a).

                            FORFEITURE ALLEGATIONS

       The allegations contaiired in Count       I of this Indictment aye incorporated   by

reference for the purpose of alleging forfditures pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title28, United States Code, Section 2a6l@).            SEAP{NHD
                                                                                  Nov 14 20tg
         CASE 0:19-cr-00294-PJS-LIB Document 8 Filed 11/14/19 Page 2 of 2
United States v. Robert Vaughn Evans



        Upon conviction of the offense in violation of Title 18, United States Code, Section

2ll3(a)      set forth in Count   I    of this Indictment, the defendant shall forfeit to the United

States of Americaany property, real orpersonal, which constitutes or is traceable to the

violation, including $3,680 taken from Gate Cify Bank.

        If   any of the above-described forfeitable property is unavailable for forfeiture as a

result of any act or omission of the defendant, the United States intends to seek the

forfeiture of substitute property       as   provided in Title 2l,United States Code, Section 853(p),

as incorporated     by Title 28, United States Code, Section 2a6\c).


                                                A TRUE BILL




LINITED STATES ATTORNEY                                    FOREPERSON
